103 P.3d 1180 (2004)
196 Or. App. 782
STATE of Oregon, Respondent,
v.
Jimmy Ray VAUGHN, Jr., Appellant.
CF010608; A118919.
Court of Appeals of Oregon.
Petition for Reconsideration June 30, 2004.
Decided December 29, 2004.
Andrew S. Chilton, and Chilton, Ebbett & Rohr, LLC, Portland, for petition.
Before EDMONDS, Presiding Judge,[*] and WOLLHEIM and SCHUMAN, Judges.
On Appellant's Petition for Reconsideration June 30, 2004.
PER CURIAM.
Reconsideration allowed; former opinion withdrawn; conviction affirmed; sentence vacated; remanded for resentencing. State v. Perez, 196 Or.App. 364, 102 P.3d 705 (2004).
NOTES
[*]  Edmonds, P.J., vice Deits, J. pro tempore